Citation Nr: 0919933	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation greater than 50 
percent for a psychiatric disorder.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
January 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In March 2007, the Board issued a decision denying the 
claims.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
order dated January 25, 2008, the Court vacated the Board's 
decision and remanded the claims pursuant to the terms of a 
Joint Motion for Remand.  In August 2008, the Board remanded 
the case to the RO, via the Appeals Management Center (AMC), 
in Washington, DC, for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder does not produce 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment or thinking.

2.  The Veteran's service-connected disability does not 
preclude him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 
(DC) 9211 (2008).

2.  A total rating based on individual unemployability due to 
the service-connected disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected psychiatric disorder, currently 
evaluated as 50 percent disabling under DC 9211, 
schizoaffective disorder.  38 C.F.R. § 4.130.  The diagnostic 
criteria set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  The 
diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Under DC 9211, a 50 percent rating is warranted for a 
psychiatric disorder when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

In assessing the evidence of record, the Board has reviewed 
the Veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Historically, the Veteran was hospitalized in service due to 
symptoms of auditory hallucinations, decreased concentration 
and work performance, and weight loss.  He was assessed with 
an acute psychotic episode or brief reactive psychosis.  
Subsequent evaluations for psychiatric complaints reflected 
differential diagnoses of probable situational anxiety, brief 
reactive psychosis rule out schizophrenia, and hyperemotional 
personality.

Post-service, the Veteran was hospitalized several times in 
1999 for depressive symptoms with psychotic features 
including suicide attempt.  Psychiatric examination reports 
from Dr. A.C.I. in 1999, which were submitted to the Social 
Security Administration (SSA), described the Veteran as 
manifesting commanding self-harm auditory hallucinations.  
The Veteran's additional symptoms included suicidal 
ideations, anxiety, alternating crying and trembling, 
hyperventilation, psychomotor retardation, poor social 
judgment, low self worth, despair, insomnia and irritability.

In September 1999, Dr. E.G., found the Veteran to have 
illogical language and thought process, psychomotor 
retardation, a scarce production of ideas, diminished 
immediate memory, altered remote memory, diminished 
concentration and attention, deteriorated judgment for social 
and economic matters, inadequate insight, delusions of 
persecution, and ideas of reference, worthlessness and 
blocks.  The examiner deemed the Veteran incompetent to 
handle his funds, and assigned a GAF score of 41 based upon a 
diagnosis of depressive-type schizoaffective.

An October 1999 psychiatric evaluation by Dr. A.C.I. noted 
the Veteran's symptoms of sadness, frequent crying episodes, 
poor sleep, low self-esteem, anxiety, low concentration, 
suicidal ideas, hopelessness, worthlessness, and command-type 
auditory hallucinations on a daily basis.  The Veteran 
reported an inability to work, perform house duties or 
participate in any hobbies.  Dr. A.C.I. recommended the 
Veteran for total incapacity benefits.

A January 2001 psychiatric report from Dr. A.C.I., described 
the Veteran as having a history of psychiatric 
hospitalizations without remission of symptoms to the point 
of total incapacity to do any work.  On mental status 
examination, the Veteran demonstrated severe signs of 
depression with psychotic process.  The examiner described 
the Veteran as having a post-service occupational history of 
absentee problems, having been fired from 7 jobs during the 
previous ten years.  The examiner stated that the Veteran was 
"totally unable to work and need[ed] help in all his 
activities."

An April 2002 psychiatric report from Dr. A.C.I., described 
the Veteran as needing "help in all his house duties and 
supervision in the intake of medicines by his wife."  A GAF 
score of 60 was provided.

In August 2002, the Veteran underwent his initial VA 
Compensation and Pension (C&P) examination based upon review 
of the entire claims folder.  At that time, the Veteran 
described his post-service work history as working for 4 to 5 
years as a custodian at Disney World; three years for a 
newspaper in Miami; at a warehouse for a private company; and 
three years in charge of personnel in a mechanic shop.  The 
Veteran explained that he could not take the pressure of his 
last job, but did not really describe what events occurred at 
his last job.  

On mental status examination, the Veteran presented as well-
developed and casually dressed with about two to three days' 
growth of beard.  He was very histrionic in his behavior with 
variable appearance and disappearance of tremors and 
restlessness in his chair.  The Veteran completely avoided 
direct eye contact.  The examiner described the Veteran as 
very reluctant to provide information and being vague in 
describing the precipitating events leading to his 
psychiatric treatment in 1999.  Answers were relevant and 
coherent.  The Veteran described symptoms of anxiety, 
insecurity, depression and an inability to sleep at night.  
He very vaguely mentioned that things did not go well for him 
in the military.  The Veteran reported that he had not been 
hospitalized since 1999, and denied active suicidal or 
homicidal thoughts.  Affect was somewhat inappropriate with 
some voluntary components observed.  Mood was restless, 
somewhat guarded and depressed.  The Veteran was oriented to 
person, place and time.  Memory was adequately preserved.  
Intellectual functioning was adequate.  Judgment was 
maintained.  Insight was very poor and superficial.  

Notably, the examiner deferred a final diagnosis until an 
unannounced Social and Industrial survey could be obtained to 
provide more information regarding the Veteran's actual 
behavior and activities.

A VA Social and Industrial Survey conducted in August 2002 
involved interviews with the Veteran, his spouse and two 
neighbors.  The house was observed to be in good condition 
inside and out, being clean and adequately furnished with 
well kept grounds.  The Veteran was clean, unshaven and 
dressed in clean sports clothes.  

The Veteran described his main complaints as being nervous 
and anxious most of the time.  He stated that his wife told 
him that he screamed during the night.  He felt afraid about 
someone harming him.  He heard voices that insulted him, 
called him worthless and commanded him to kill himself.  Day-
to-day activities consisted of watching movies, playing 
computer games, playing with his dog, and visiting his 
parents.  The Veteran sporadically conversed with his 
neighbors, and went out when his wife took him somewhere.  He 
drove short distances when his wife accompanied him.  He 
cried throughout the interview.  His wife had been appointed 
as his tutor by the Social Security Administration, as he was 
not deemed competent to handle his funds.  His post-service 
work history included working as a custodian for 4 years; a 
press operator for 2 years; and three separate jobs at a 
warehouse lasting 3 years, 5 years and 3 years in duration.  
The Veteran claimed to be taking psychiatric medications, but 
no medications were found.  

The Veteran's neighbors described the Veteran as being 
secluded at home most of the time.  He seldom talked with 
neighbors, and only did so in a low tone of voice.  Both 
persons interviewed had the impression that the Veteran was 
depressed.  Small tremors of the Veteran's hands had been 
observed.  One interviewee recalled the Veteran's spouse 
telling her that the Veteran was nervous and did not sleep 
well.

Based upon review of the Social and Industrial Survey, the VA 
examiners provided an Axis I final diagnosis of schizo-
affective disorder, depressed, and an Axis II designation of 
histrionic personality features.  A GAF score of 50 was 
assigned.

In May 2004, the Veteran was hospitalized for 5 days at the 
San Juan VA Medical Center due to commanding auditory 
hallucinations, anxiety and psychomotor agitation.  For the 
prior two to three weeks, the Veteran had been feeling sad 
and depressed with loss of interest in activities, crying 
spells, sleep difficulty, poor concentration, feelings of 
worthlessness, and guilt.  All of his verbalizations were 
under a crying spell, responding to an apparent internal 
stimuli which interfered with his ability to cooperate with 
interview.  He only gave an affirmative head movement when 
asked about self-harm ideations.  The Veteran's family denied 
that he had ever exhibited inflated self-esteem, grandiosity 
ideation, a decreased need for sleep, being more talkative 
than usual, racing thoughts, distractibility, increased goal-
directed activity, excessive involvement in pleasurable 
activities, or abuse of substances.  The Veteran responded to 
treatment and, by the end of his 5-day hospitalization, his 
mental status examination was unremarkable.  The Veteran was 
given a GAF score of 30 upon admission and 60 upon discharge 
based upon a diagnosis of depressed-type schizoaffective 
disorder.

In November 2004, the Veteran underwent an additional VA C&P 
examination with benefit of review of his treatment records.  
The Veteran was taking Clonazepam, Sertraline and Ziprasidone 
since his last hospitalization.  He last worked in 1999 and 
lived with his spouse.  The Veteran described gaining 20 
pounds in two months due to anxiety and over eating, but had 
obtained a fair response to treatment.  He did have variation 
of sleep at times even with medication use.  The Veteran 
stayed at home watching television, and was accompanied by 
his wife at all times.  He smoked half a pack of cigarettes a 
day.  He complained of irritability, bad temper, mood swings, 
confusion, depression, and occasional destructive behavior.

On mental status examination, the Veteran presented as clean, 
overweight, and adequately dressed and groomed.  Mood was 
anxious and depressed.  Affect was blunted.  Attention, 
concentration, memory, insight, and judgment were fair.  
Speech was clear and coherent.  The Veteran denied 
hallucinations as well as suicidal and homicidal ideation.  
He exhibited good impulse control.  The Veteran did not have 
impairment of thought processes or communication.  He did not 
display inappropriate behavior.  The examiner provided a 
diagnosis of schizoaffective disorder and assigned a GAF 
score of 50.

In March 2005, the Veteran underwent a psychiatric 
consultation in the VA clinical setting due to difficulties 
with sleeping, hearing voices, disorganized behavior (per his 
spouse's description), increased irritability, and isolation.  
The Veteran had not taken his medications for the last 4 
months, and his spouse was having difficulty managing the 
Veteran at home.  The screening nurse noted the Veteran to 
have a thought content of worthlessness, a thought process 
that was illogical and circumstantial, poor immediate recall, 
poor judgment, and poor insight.  However, the physician 
assessment found depressed mood, constricted affect, slight 
psychomotor retardation, and poor insight.  Otherwise, the 
Veteran's mental status examination was unremarkable with 
coherent, relevant and logical speech, appropriate dress and 
grooming, full orientation, preserved memory and 
concentration, and good judgment.  The Veteran denied flight 
of ideas, phobias, obsessions, compulsions, disorders of 
perception, visual hallucinations or auditory hallucinations.

From June to July 2006, the Veteran attended a VA Day 
Hospital-Occupational Therapy Program.  A June 2006 VA 
occupational therapist evaluation noted the Veteran's report 
of schizoaffective disorder manifested by increased anxiety, 
poor sleep, and occasional auditory hallucinations.  With 
respect to activities of daily living (ADL's), the Veteran 
reported being independent with eating, but requiring spousal 
supervision for bathing and grooming due to his lack of 
motivation and short-term memory problems.  The Veteran 
participated 25 percent with cooking, and 50 percent with 
money management, shopping and banking, and health 
maintenance.  He participated 75 percent with functional 
communication and safety awareness.  He needed maximal 75 
percent assistance to follow his medication routine, and was 
dependent upon his wife for community mobility.

The Veteran's interests included music, occasional cooking, 
dog shows, crafts and attending dog obedience training 
classes Monday thru Thursday evenings.  He had recently 
participated in a dog show with his wife.  On a performance 
evaluation, the Veteran was found to be groomed and clean.  
His posture was slouched.  His activity level was decreased 
or slow.  He was alert, aware of surroundings, and oriented 
to person and task.  His memory was deficient for poor 
retention and occasional short-term memory lapses.  His 
attention was focused during the interview.  He required two 
or more commands to follow instructions, and interacted 
socially if approached.  He displayed occasional behavioral 
changes.  He needed assistance with daily routines and 
problem solving.  He was unable to make decisions 
independently.  

The Veteran's progress notes from this Day Hospital program 
noted an improvement of his mood, affect and spontaneity 
though he reported some symptoms of anxiety and mood swings.  
At times, the Veteran was noted to participate in leisure 
activities and integrating into the group in a friendly and 
socially appropriate manner.  At other times, he declined to 
participate in activities and appeared to be a loner.  He was 
discharged with a GAF score of 60.

Thereafter, the Veteran's VA clinical records reflect his 
continued treatment for his psychiatric disability.  In 
January 2007, the Veteran denied suicidal thoughts.  In 
February 2007, the Veteran described feeling occasionally 
anxious and paranoid for which he coped by walking.  He 
complained of poor sleep and reported having no refills of 
Clonopin despite having four active refills.  On mental 
status examination, the Veteran was alert and coherent.  He 
seemed a little tense but was calm and empathic.  No 
delusions were elicited and voices were denied.  Mood was 
euthymic.  Sleep was erratic.  Appetite was good.  No memory 
deficits were noted.  Focus and attention seemed average.  
The examiner assessed the Veteran as stable despite poor 
sleep due to lack of Clonopin.  

A mental status examination in April 2007 revealed the 
Veteran to be alert and oriented in time, place and person.  
A depression screen in May 2007 was negative.  

On August 8, 2007, the Veteran described feeling occasionally 
anxious and restless for which he used walking as a coping 
mechanism.  He complained of feeling confused with some 
memory loss.  On mental status examination, the Veteran was 
alert and coherent.  He seemed a little tense but was calm 
and empathic.  No delusions were elicited and voices were 
denied.  Mood was euthymic.  Sleep was erratic.  Appetite was 
good.  No memory deficits were noted.  Focus and attention 
seemed average.  The examiner assessed the Veteran as stable 
despite complaints.  

On August 10, 2007, a mental status examination showed the 
Veteran to be alert and oriented in time, place and person.  
He was well-developed, well-nourished and well-groomed.

In November 2007, the Veteran described feeling occasionally 
anxious and restless when startled by noise.  He was coping 
by walking and a canine hobby.  The Veteran's wife described 
her husband as having memory difficulties.  On mental status 
examination, the Veteran was alert, coherent, calm and 
empathic.  Mood was euthymic.  Sleep was erratic.  Focus and 
attention seemed average.  No memory deficits were noted.  
Appetite was good.  No delusions were elicited, and voices 
were denied.  Suicidal and aggressive thoughts were also 
denied.  Attention and focus seemed average.

In December 2007, the Veteran denied suicidal thoughts and 
neuropsychiatry examination was negative.  

A depression screen in April 2008 was suggestive of 
moderately severe depression with depressive symptoms 
experienced more than half the days in the past two weeks.  
He reported feeling occasionally anxious and restless when 
startled by noise.  He stopped taking Sertraline due to side-
effects.  The Veteran was involved in caring for his dogs.  
On mental status examination, the Veteran was alert, 
coherent, calm and empathic.  Mood was euthymic.  Sleep was 
erratic.  Focus and attention seemed average.  No memory 
deficits were noted.  Appetite was good.  No delusions were 
elicited, and voices were denied.  Suicidal and aggressive 
thoughts were also denied.  Attention was average.  

A Vocational Assessment in June 2008 included the Veteran's 
report of volunteering for a K-9 organization.  He had been 
gaining knowledge about dogs, and desired to take a formal 
dog training course.  The Veteran was noted to be retired on 
disability, and unable to keep a regular job routine due to a 
psychiatric condition which significantly interfered with his 
psychosocial functioning.  On mental status examination, the 
Veteran demonstrated adequate hygiene and was appropriately 
dressed.  There was psychomotor retardation.  Thought process 
was coherent and logical.  Thought content was negative for 
delusions, suicidal ideas or homicidal ideas.  Mood was 
anxious.  Affect was appropriate.  Judgment and insight were 
good.  The Veteran was oriented in all spheres.  The Veteran 
was recommended for Vocational and Rehabilitation training, 
and the clinician explained to the Veteran how finding a job 
after being trained affected his Social Security benefits. 

In September 2008, the Veteran described an improvement of 
psychiatric symptoms with his medications.  However, his 
sleep remained erratic despite Clonopin.  The Veteran was 
involved in caring for two dogs, and expressed a desire to 
travel which he felt he could accomplish with the 
accompaniment of his dog.  On mental status examination, the 
Veteran was alert, coherent, calm and empathic.  Mood was 
euthymic.  Focus and attention seemed average.  No memory 
deficits were noted.  Appetite was good.  No delusions were 
elicited, and voices were denied.  Suicidal and aggressive 
thoughts were also denied.  Attention was average.  The 
examiner indicated that the Veteran was much improved, and 
assigned a GAF score of 55 for the diagnosis of depression 
with psychotic features. 

In October 2008, the Veteran underwent an additional VA C&P 
examination based upon review of the entire claims folder.  
The examiner was requested to make a specific determination 
regarding the Veteran's employability and reconcile the 
medical findings of record.  Notably, the examiner accurately 
noted the Veteran's prior history of psychiatric evaluations 
and hospitalizations.  At the time of examination, the 
Veteran endorsed symptoms of a sad mood six times a week of 
moderate severity.  He heard murmur-like voices inciting him 
to harm himself and do things once a week of severe 
intensity.  For example, he threw things at his wife the 
previous day.  He also had episodes of binge eating, 
occurring six times a week of severe intensity, with a 20 
pound weight gain in less than 3 months.  

On mental status examination, the Veteran presented as clean 
and appropriately dressed.  He displayed restless and tense 
psychomotor activity.  Speech was hesitant and pressured.  
The Veteran didn't keep visual contact with the interviewer 
and cried constantly throughout the evaluation.  Affect was 
constricted, and mood was depressed.  Attention was easily 
distracted with the Veteran being unable to perform serial 
7's or spelling words forwards and backwards.  Orientation 
was intact to person and place, but the Veteran was unable to 
state the day of the month.  Thought process was evasive and 
blocking.  Thought content was significant for ideas of 
reference.  The Veteran could not interpret proverbs 
appropriately.  Persistent delusions were not present.  
Judgment was average with the Veteran only partially 
understanding that he had a problem.  The Veteran described 
sleep impairment which interfered with his daily activity as 
well as persistent auditory hallucinations.  Inappropriate 
behavior was not displayed.  Impulse control was good.  The 
Veteran denied obsessive/ritualistic behavior, panic attacks, 
homicidal thoughts, suicidal thoughts and episodes of 
violence.  He did not take a bath everyday because "I don't 
go out and I don't stink."  Remote memory was mildly 
impaired, and recent memory was moderately impaired.  

Additionally, the Veteran was aware of his monthly benefit 
payment, but he did not know the amounts of monthly bills, 
personally handle money or pay bills, and could not prudently 
handle payments.  The Veteran indicated that his wife took 
care of their finances.  He explained that he was terminated 
from his job in 1999 after an anger outburst episode with an 
employee wherein he lost control of his impulses.  He tried 
to assault the person and himself with a knife, and was taken 
to the hospital via an ambulance.  He contended that his 
unemployment was due to his mental disorder.

The examiner diagnosed the Veteran with moderate, recurrent 
major depressive disorder, and assigned a GAF score of 75 for 
current functioning.  The examiner specifically found that 
the Veteran's service-connected psychiatric disorder did not 
result in total occupational and social impairment; 
deficiencies in areas such as judgment, thinking, family 
relations, work, mood or school; or occasional decrease in 
work efficiency with intermittent period of inability to 
perform occupational tasks.  The examiner also provided the 
following opinion:

IN MY OPINION, VETERAN'S SERVICE CONNECTED 
PSYCHIATRIC CONDITION (SCHIZOAFFECTIVE DISORDER) 
DOES NOT RENDER HIM UNABLE TO OBTAIN AND 
MAINTAIN SUBSTANTIALLY GAINFUL EMPLOYMENT.  HE 
HAS STATED ON LAST PSYCHIATRIC VISIT ON 09/03/08 
THAT HE FELT IMPROVED FROM PSYCHIATRIC CONDITION 
AND HE HAD PLANS TO TRAVEL "WITH HIS DOG."  HE 
HAS ALSO REQUESTED VOCATIONAL REHABILITATION 
SERVICES AT THE SAN JUAN VAMC AND STATED TO 
BEING INTERESTED IN TAKING AN 8 WEEK COURSE IN 
DOG HANDLING IN TEXAS IN ORDER TO BE CERTIFIED 
AS SUCH ON A SOCIAL WORK NOTE ON 06/03/08.  IN 
ADDITION, THE REASON TO QUIT HIS PRIOR JOB AS 
FORKLIFT REPAIR SUPERVISOR IN 1999 HAD TO DO 
WITH POOR IMPULSE AND ANGER CONTROL WHEN HE 
TRIED TO ASSAULT AN EMPLOYEE ON HIS CHARGE.  
RATIONALE: VETERAN CLAIMS TO BEING DEPRESSED AND 
BEING IN POOR CONTACT WITH REALITY DUE TO HIS 
S/C PSYCHIATRIC CONDITION.  HOWEVER, PSYCHIATRIC 
NOTES AT THE SAN JUAN VAMC DO NOT EVIDENCE THESE 
CLAIMED DISABILITIES AND SHOWS A HIGHLY 
MOTIVATED PERSON SEEKING FOR ALTERNATIVES TO 
IMPROVE HIS SOCIAL AND FINANCIAL SITUATION.  THE 
ONSET OF VETERAN'S UNEMPLOYABILITY DATES BACK TO 
1999 AFTER HE TURNED AGGRESSIVE AGAINST AN 
EMPLOYEE AT WORK.

The Board finds that the criteria for a 70 percent rating for 
the Veteran's service-connected psychiatric disorder have not 
been met for any time during the appeal period.  Overall, the 
credible lay and medical evidence in this case establishes 
that the Veteran's service-connected psychiatric disorder 
does not produce occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment or thinking.

The Board finds that the types of problems cited as examples 
within the 70 percent criteria are, for the most part, 
totally missing with the Veteran.  The Board acknowledges 
that the Veteran had a period of hospitalization in May 2004 
due to command auditory hallucinations with psychomotor 
agitation.  He appeared to endorse suicidal thoughts at that 
time, and was clearly disorganized for thought and speech.  
This hospitalization provides evidence in support of this 
claim.

The Board further acknowledges the complaints by the Veteran 
and his spouse that the Veteran is totally incapacitated 
psychiatrically due the point of incompetency with suicidal 
ideations and inability to care for himself.  Additional 
evidence in support of this claim includes the Veteran's 
prior history of hospitalizations in 1999, and the private 
psychiatrist reports supporting an award of Social Security 
benefits.  

Unfortunately, the Board finds that the lay descriptions 
concerning the Veteran's psychiatric symptoms, impairments 
and functioning hold little probative value in this case as 
they are inconsistent and untrustworthy.  For example, the 
Veteran has claimed incompetence with an inability to control 
his finances.  At his October 2008 VA C&P examination, the 
Veteran asserted that his wife handled all the finances, that 
he did not know the amounts of monthly bills, and that he did 
not personally handle money or pay bills.  However, in June 
2006, the Veteran informed a VA occupational therapist that 
he handled 50 percent of money management, shopping and 
banking with his wife.  Overall, the Veteran's June 2006 
statement demonstrates a lack of candor on the Veteran's part 
and an admission of greater ability than claimed in support 
of this claim, providing evidence against this claim and, 
more importantly, undermining medical evidence that supports 
the Veteran's claim that are based on subjective complaints 
of the Veteran. 

The Veteran also asserts an inability to manage his own 
hygiene due to his lack of motivation and short-term memory 
problems.  However, the Veteran has assumed the 
responsibility of caring for two dogs and desires further dog 
care training.  In fact, he stated his ability to travel to 
another state for this training if accompanied by his dogs.  
Overall, the Veteran's caring for animals and pursuit of 
additional training is inconsistent with his claim of being 
unable to care for himself, which further undermines his 
credibility with the Board. 

In April 2002, the Veteran informed a private psychiatrist 
that he needed "help in all his house duties."  However, in 
June 2006, the Veteran stated that he participated 25 percent 
with cooking duties, and 50 percent with money management, 
shopping and banking, and health maintenance.  Again, the 
Veteran's June 2006 self-description of capabilities provides 
evidence against this claim, clearly showing that the Veteran 
is capable of participating in his finances and activities of 
daily living.

The Board finds that the facts of this case and the Veteran's 
statements to examiners, over time, provides factual evidence 
against this claim, indicating that the Veteran is 
exaggerating his complaints to examiners.  In another example 
of this problem, in October 2008, the Veteran reported 
commanding self-harm auditory hallucinations of severe 
intensity which occurred once a week.  In June 2006, however, 
he reported "occasional" auditory hallucinations, and he 
specifically denied hearing voices to VA physicians in 
November 2004, February 2007, August 2007, November 2007, 
April 2008, June 2008, and September 2008.  Thus, the 
Veteran's October 2008 report regarding the frequency of his 
auditory hallucinations is entirely inconsistent with his 
report to VA clinicians.

Additionally, the Veteran was seen in the VA clinical setting 
in August 2007 complaining of confusion with some memory 
loss.  However, his mental status examination detected no 
attention, focus or memory deficits.  Thus, the Veteran's 
complaints were not objectively confirmed by examination 
which further undermines the reliability of his assertions.

It is important to note that the Board has undergone a highly 
detailed review of the record over time.  At first review, 
the facts of this case appear to support the Veteran's claim.  
However, a more detailed review of this case has lead the 
Board to another conclusion that is well supported by a total 
review of all facts in this case. 

In another example of this credibility problem, the Board 
further notes that the VA C&P examiner in August 2002 
detected voluntary behavior on the Veteran's part, and 
ordered an unannounced VA Social and Industrial Survey.  The 
visitation demonstrated the Veteran to be cleanly dressed and 
living in a well-kept household.  Furthermore, the VA C&P 
examiner in October 2008 specifically found that the 
Veteran's claim of total incapacity was inconsistent with his 
demonstrated conduct contained in VA clinical records.  Thus, 
VA examiners have also detected an inconsistency in the 
Veteran's reported and actual behavior.

In this context, the Board places greater probative weight 
upon the actual clinical findings by trained physicians than 
the unsubstantiated and inconsistent report of symptoms, 
impairments and incapacity reported by the Veteran and his 
spouse.

Other than the May 2004 hospitalization and a clinical 
appearance in March 2005, the Veteran's VA clinical records 
during the appeal period reflect numerous mental status 
examinations which are significant only for disturbance of 
mood, affect and psychomotor activity.  Otherwise, the 
Veteran's sensorium has been shown to be fully intact with 
average focus and attention, no memory deficits, no delusions 
and no suicidal and aggressive thoughts.  

Thus, the overwhelming clinical findings by VA clinicians 
during the appeal period provide strong evidence against this 
claim, failing to show persistent psychiatric symptoms 
affecting orientation, thought content, speech, memory, 
thinking and judgment.

Other than the May 2004 hospital admission GAF score, the 
Veteran's overall psychological, social, and occupational 
functioning as been assessed as moderately impaired in 
degree.  This provides further evidence against this claim.

Except for the possible report of suicidal ideations in May 
2004, the Veteran specifically denied suicidal thoughts to VA 
examiners in January 2007, December 2007, April 2008, June 
2008, September 2008 and October 2008.  Otherwise, the 
Veteran's clinical records covering the appeal period are 
silent for suicidal thoughts.  

Overall, the Veteran's VA clinical records provide strong 
evidence against this claim, showing brief episodes of 
symptom exacerbations with the frequency of suicidal thoughts 
limited to one brief episode.  

Similarly, the November 2004 VA C&P examination demonstrated 
the Veteran to have deficits of mood and affect, but 
otherwise no significant impairment of hygiene, attention, 
concentration, memory, insight, judgment, speech, thought 
content, thought processes or communication.  At this time, 
the VA examiner assessed the Veteran's overall psychological, 
social, and occupational functioning as moderately impaired 
in degree.  

Overall, the November 2004 VA C&P examination report provides 
strong evidence against this claim.  

The October 2008 VA C&P examination found the Veteran to have 
impairment of psychomotor activity, speech, affect, mood, 
attention, orientation, thought content, sleep impairment, 
auditory hallucinations, judgment and memory.  Significantly, 
however, the VA examiner reviewed the entire evidentiary 
record and determined that the Veteran's claim of being in 
poor contact with reality conflicted with his demonstrated 
conduct in the VA clinical records, providing more evidence 
against this claim regarding the critical issue of 
credibility.  The examiner reconciled the evidence by 
determining that the Veteran demonstrated motivation and 
ability to better his social and financial situation, and 
provided opinion that the Veteran's overall psychological, 
social, and occupational functioning as mildly impaired in 
degree.

Overall, the October 2008 VA C&P examination report provides 
strong evidence against this claim.  Notably, this examiner 
had access to the claims folder and provided opinion that the 
Veteran's report of symptomatology is not consistent with the 
evidentiary record.  

In sum, the Board finds that, when considering the infrequent 
exacerbation of symptoms which have lasted a short time in 
duration and the Veteran's demonstrated capacity for 
adjustment during periods of remission, the credible lay and 
medical evidence in this case preponderates against a finding 
that the Veteran meets, or more nearly approximates, the 
criteria for a higher rating for his service-connected 
psychiatric disorder for any time during the appeal period.  
As indicated above, the Board places little probative value 
on the report of symptoms by the Veteran and his spouse as 
they are unreliable and inconsistent with the overall 
evidentiary record.  There is no material doubt to be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Turning to the TDIU question, the Board finds that the 
preponderance of the evidence demonstrates that the Veteran's 
service-connected disability does not preclude him from 
securing or following substantially gainful employment.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For TDIU purposes, 
marginal employment is not to be considered substantially 
gainful employment.  38 C.F.R. § 4.17.  Factors to be 
considered, however, will include the veteran's employment 
history, educational attainment and vocational experience.  
38 C.F.R. § 4.16.

The Veteran holds a 50 percent rating for his service-
connected psychiatric disorder.  He has no other service-
connected disorders.  Under VA regulations, the Veteran's 50 
percent rating does not meet the eligibility criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are required to submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a 
claimant does not meet the schedular requirements of 4.16(a), 
the Board has no authority to assign a TDIU rating under 
4.16(b) and may only refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001). 

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).  The veteran's age and effects of non-service 
connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19.  The issue at 
hand involves a determination as to whether there are 
circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places this Veteran in a different position than other 
veterans with a 50% disability rating.  Id.  The fact that 
the veteran is unemployed or has difficulty obtaining 
employment is not enough as a schedular rating provides 
recognition of such.  Id.  Rather, the veteran need only be 
capable of performing the physical and mental acts required 
by employment.  Id.  The schedular criteria contemplate 
compensating a veteran for considerable loss of working time 
from exacerbations proportionate to the severity of the 
disability.  See 38 C.F.R. § 4.1.

The Veteran last worked in 1999 after a series of psychiatric 
hospitalizations.  Private physician reports in 1999 and 2001 
found the Veteran totally incapacitated from a psychiatric 
point of view and, based upon these reports, the Social 
Security Administration awarded the Veteran disability 
benefits.  

Notably, private examiner findings that the Veteran 
demonstrated illogical language and thought process, a scarce 
production of ideas, diminished immediate and remote memory, 
diminished concentration and attention, deteriorated judgment 
for social and economic matters, inadequate insight, and 
impaired thought process have not been evident during the 
appeal period.  

An October 1999 psychiatric evaluation by Dr. A.C.I. found 
that the Veteran was unable to perform house duties or 
participate in any hobbies.  However, as noted above, the 
Veteran's own admissions to VA clinicians indicate that the 
Veteran does perform household duties and is seeking to turn 
his hobby of dog training into a vocation.

A January 2001 psychiatric report from Dr. A.C.I., described 
the Veteran as having a post-service occupational history of 
absentee problems, having been fired from 7 jobs during the 
previous ten years.  The examiner further stated that the 
Veteran was "totally unable to work and need[ed] help in all 
his activities."  As indicated above, the Veteran does not 
currently need help in all of his activities.

Additionally, Dr. A.C.I.'s examination report did not 
accurately reflect the Veteran's occupational history.  For 
example, during the August 2002 VA C&P examination, the 
Veteran described his post-service work history as working 
for 4 to 5 years as a custodian at Disney World; three years 
for a newspaper in Miami; at a warehouse for a private 
company; and three years in charge of personnel in a mechanic 
shop.  During a VA Social and Industrial Survey in August 
2002, the Veteran described his post-service work history as 
working as a custodian for 4 years; a press operator for 2 
years; and three separate jobs at a warehouse lasting 3 
years, 5 years and 3 years in duration.  

All of the above-mentioned evidence demonstrates that the 
factors which led private examiners to conclude that the 
Veteran was totally incapacitated from a psychiatric point of 
view are no longer present, and that reliance of the 
Veteran's report of an erratic work history was not accurate.

As reflected in the Veteran's VA clinical records and C&P 
examination reports, the Veteran's overall psychological, 
social, and occupational functioning has been assessed as 
intermediate between mild and moderately impaired in degree.  
In June 2008, a VA Vocational Rehabilitation evaluator 
determined that the Veteran had the capacity to undertake 
schooling for dog care training.  In October 2008, a VA C&P 
examiner reviewed the entire evidentiary record and 
determined that the Veteran's psychiatric disorder did not 
render the Veteran unable to secure or follow a substantially 
gainful occupation.

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide, 
overall, evidence against the Veteran's claim.  The more 
remote private examination reports in 1999 to 2001 are 
entitled to less probative weight as they are based upon 
factors no longer present and an inaccurate review of the 
Veteran's occupational history.  

Notably, the October 2008 VA C&P examiner considered that the 
Veteran has not been employed for many years, considered the 
Veteran's occupational background, considered the episodes of 
exacerbations and remissions, and considered the factors 
which led to the Veteran's unemployability.  See 38 C.F.R. 
§§ 4.15, 4.126(a); Fluharty v. Derwinski, 2 Vet. App. 409, 
412-13 (1992); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
Overall, the VA C&P examiner's medical opinion is based upon 
an accurate recitation of the established facts in this case, 
and has taken into consideration all necessary factors to 
determine whether or not the Veteran's service-connected 
psychiatric disorder renders him incapable of securing and 
following substantially gainful employment.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The 
Board is aware of the complaints of the Veteran and his 
spouse concerning the effects of his service-connected 
disability on his activities of work and daily living.  As 
noted above, these reports of symptoms, impairments and 
limitations are unreliable and inconsistent with the 
evidentiary record.  

In the Board's opinion, all aspects of the Veteran's service-
connected psychiatric disorder are encompassed in his 50 
percent rating under DC 9211.  Notably, the Veteran is not 
assigned the maximum rating under this diagnostic code and 
the evidence, overall, does not show that he meets or more 
nearly meets the criteria for a higher rating.  The Veteran 
had one psychiatric hospitalization in May 2004 and attended 
a Day Hospital Occupational Program in 2006, and these 
factors are encompassed in his current rating.  There are no 
unusual aspects of disability which are not reflected in his 
currently assigned rating.  As the assigned schedular 
evaluation is adequate, there is no basis for extraschedular 
referral in this case.  See Thun v. Peake, 22 Vet. App. 111, 
114-15 (2008).  

The Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Veteran has 
not required frequent hospitalizations for his service-
connected psychiatric disorder, and current VA C&P opinion 
indicates that the Veteran's occupational impairment is mild 
in degree.  Once again, it is important to note that this 
finding is not simply based on the findings of medical 
evaluators, but on a factual determination by the Board that 
the Veteran is exaggerating his complaints, undermining the 
findings of medical evaluators.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The Veteran does not meet the percentage criteria under 
38 C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected psychiatric 
disorder.  Therefore, the appeal is denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

RO letters dated October 2004 (notice for the psychiatric 
disorder claim) and November 2004 (notice for the TDIU claim) 
advised the Veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the Veteran in obtaining and what 
information or evidence the Veteran was responsible for 
providing. 

An RO letter dated September 2008 advised the Veteran that 
evidence establishing an increased severity of his disability 
included a statement from his doctor containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of examinations and tests.  The Veteran 
could also submit statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner his disability had worsened.  
Furthermore, the Veteran could submit his own statement 
completely describing his symptoms, their frequency and 
severity, and other involvement, extension and disablement 
caused by his disability.  

The September 2008 letter further advised the Veteran that 
his disability rating was determined by a schedule for 
evaluating disability published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  Finally, the Veteran was 
advised of the DC criteria for evaluating his claim.

Overall, the Board finds that the VCAA notice requirements 
have been met.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Any timing deficiencies were cured 
with readjudication of the claims in the February 2009 
supplemental statement of the case.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

VA has a duty to assist the Veteran in the development of his 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained the Veteran's STRs, his VA clinical 
records, private examination reports and records from the 
Social Security Administration.  There are no outstanding 
requests for VA to obtain any additional private medical 
records for which the Veteran has identified and authorized 
VA to obtain on his behalf.

The Veteran was afforded VA examinations to evaluate the 
nature and severity of his psychiatric disability in November 
2004 and October 2008.  The evidence of record is also 
supplemented from findings in the VA clinical records.  As 
there is no lay or medical evidence suggesting an increased 
severity of symptoms since the last VA examination to the 
extent of suggesting the possibility of an increased rating 
under the applicable rating criteria, there is no duty to 
provide further medical examination on these claims.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

An increased evaluation for a psychiatric disorder is denied.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


